Citation Nr: 0329031	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  94-23 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.	Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2.	Whether the appellant has a dependent spouse for 
purposes of determining basic eligibility for pension.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and two friends, C.P. and M.V.

ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to 
August 1952.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1990 rating decision of the San 
Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).

This case was previously remanded by the Board in October 
2001 for additional development.  That development having 
been completed, the case is now ready for appellate review.  
The second issue has been restated to better reflect the 
matter in dispute.  


FINDINGS OF FACT

1.	All evidence necessary for an equitable adjudication of 
the veteran's claims has been obtained by the RO.

2.	The veteran does not have PTSD that is linked to his 
military service.

3.	The veteran's generalized anxiety disorder was not 
manifested in service and is not otherwise related to 
service.

4.	The veteran and his wife live apart in the same 
apartment building, but he provides her with reasonable 
support and they are not estranged.



CONCLUSIONS OF LAW

1.	PTSD was not incurred in nor aggravated by active 
service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303, 3.304(f), 4.125 (2003).

2.	Generalized anxiety disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2003)

3.	The veteran's spouse is a dependent spouse for VA 
pension purposes, and her income is countable when 
determining his eligibility for pension.  38 U.S.C.A. 
§§  1503, 1521, 5107 (West 2002); 38 C.F.R. §§ 3.23, 
3.60, 3.271, 3.272 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The September Statement of the Case (SOC) and the January 
1993, November 1993, June 1996, August 2000, February 2001, 
May 2001, and October 2002, Supplemental Statements of the 
Case (SSOC) advised the veteran of the laws and regulations 
pertaining to his claims for service connection for a 
psychiatric disability, and basic eligibility for pension.  
These documents informed the veteran of the evidence of 
record and explained the reasons and bases for denial.  The 
veteran was specifically informed that service connection for 
an anxiety disorder was being denied because the evidence did 
not show that it was linked to service, service connection 
for PTSD was being denied because the evidence did not show 
that he had PTSD.  The veteran was also informed that he did 
not meet the basic eligibility for pension because he was not 
estranged from his wife and her income was therefore 
countable for pension purposes.  The SOC and SSOCs made it 
clear to the veteran that in order to prevail on his service 
connection claim, he needed to present medical evidence that 
he was disabled and that the condition was linked to service.  
In order to establish that his wife's income should not be 
counted, he needed to show that he was estranged from her and 
that he did not contribute to her support.  

The Board remand in October 2001 also informed the veteran of 
what was necessary to grant his claim for service connection 
for a psychiatric disability.  The RO sent letters to the 
veteran dated in December 2001 and July 2002 that informed 
him of the provisions of the VCAA and informed him what 
action he needed to take and what action the RO would take on 
his claims.  Specifically he was told that he needed to 
submit evidence showing that he had a psychiatric disability 
that was related to service and he was told he needed to 
present evidence that he was estranged form his wife.  The 
Board notes that recently the United States Court of Appeals 
for the Federal Circuit invalidated the regulation that 
allowed the RO to send a letter containing a deadline for 
submitting evidence that is less than the one-year called for 
by the VCAA.  See, Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003).  In this case, the veteran did, in 
fact, provide additional evidence.  In light of the fact that 
the veteran has had more than one year to submit evidence and 
has submitted evidence and has not indicated that there is 
additional evidence forthcoming, the Board finds that there 
is no prejudice to the veteran in proceeding with his appeal.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO 
obtained VA treatment records and provided the veteran with 
VA examinations in January 1993, March 1999, July 2002, and 
August 2002.  The report of a RO field visit is also included 
in the claims folder.  The veteran testified at personal 
hearings at the RO in February 1991 and July 1993.  There is 
no indication that there is more information or medical 
evidence to be found with respect to the veteran's claim.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

The Board notes that the Court has concluded that the VCAA 
does not require a remand where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate his claims and that no additional assistance 
would aid in further developing his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  When, as here, there 
is extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claim, the VCAA does not 
require further assistance.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  

II.  Service connection for an acquired psychiatric 
disability.

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2003).  Where the veteran served continuously 
for ninety (90) or more days during a period of war, and if a 
sensorineural hearing loss became manifest to a degree of 10 
percent or more within one year from the date of the 
veteran's termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2003).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

The veteran's service medical records are negative for any 
indication of a psychiatric disability, including any 
generalized anxiety disorder.  There is a statement from a 
service buddy, C.P., dated in February 1991 that indicates 
that the veteran may have suffered a "nervous attack" while 
in Korea.  There are no service medical records that document 
this, and there is no indication that the veteran's buddy is 
a medical professional, capable of diagnosing illness.

VA treatment records indicate that the veteran was diagnosed 
with generalized anxiety disorder in September 1991.  
Subsequent VA treatment notes continue this diagnosis 
although there is no etiology suggested.  The veteran was 
hospitalized at the VA Medical Center (VAMC) from September 
10, 1991 to October 3, 1991 with a diagnosis of atypical 
depression and alcohol abuse.  The veteran was again 
hospitalized in July 1999 at the VAMC with a diagnosis of 
anxiety disorder, NOS.  There was no etiology noted at this 
time.  

The veteran underwent a VA examination in January 1993.  The 
examiner noted that the veteran complained of severe anxiety, 
constant nightmares, and constant memory of the Korean War.  
He complained of irritability, bad temper, and aggressive 
behavior.  The examiner diagnosed the veteran with alcohol 
dependence, in alleged remission, dysthymia, and dependent 
personality traits.  The examiner did not indicate any 
etiology for these conditions, or link them to service.

The veteran underwent another VA examination in March 1999.  
The veteran complained of difficulty sleeping, and 
nervousness.  The examiner noted the veteran's mood to be 
anxious with a constricted affect.  The veteran's attention 
and concentration were good.  There was no evidence of 
thought or perceptual disorders.  The examiner diagnosed the 
veteran with anxiety disorder, mild, and dependent 
personality traits.  There was no etiology noted.

The veteran continued to receive VA outpatient treatment but 
there is no indication as to the etiology of his anxiety 
disorder in those records.

The veteran underwent another VA examination in July 2002.  
The veteran told the examiner he had been undergoing 
psychiatric treatment for about 15 years.  The examiner noted 
that there was no history of psychiatric treatment prior to 
15 years ago.  The veteran complained of anxiety, 
irritability, difficulty sleeping and concentrating, easy 
fatigability and tension.  The veteran indicated that he 
worried all the time about his financial problems, marital 
problems, and health problems, among other things.  During 
the examination, the veteran was appropriately dressed and 
had adequate hygiene.  He was alert, fully aware, and in 
contact with reality.  There were no tics, involuntary 
movements or tremors.  The veteran's thoughts were logical 
and coherent and there was no looseness of association or 
disorganized speech.  There was no evidence of 
hallucinations, no phobias, no obsessions, and no suicidal 
ideation.  The veteran had good memory, good judgment, and 
fair insight.  The examiner diagnosed the veteran with 
generalized anxiety disorder.  Based on the lack of service 
medical records, and the long period of time between the end 
of the veteran's service and his first psychiatric treatment, 
the examiner offered his opinion that it is unlikely that the 
veteran's anxiety disorder is related to service, either by 
incurrence or aggravation.

Based on the above, the Board finds that the appellant has 
presented no competent medical evidence showing a link 
between his military service and his generalized anxiety 
disorder.  There is no indication in the service medical 
records of a psychiatric disability or psychiatric treatment.  
The VA treatment notes and hospitalization records do not 
indicate any etiology for his generalized anxiety disorder.  
Neither the January 1993 VA examination nor the March 1999 VA 
examination suggests any link to service.  The VA examiner in 
July 2002 specifically offered his opinion that the veteran's 
generalized anxiety disorder was not incurred in service or 
aggravated by service.  The Board acknowledges the veteran's 
belief that his anxiety disorder is related to service and 
the Board notes the buddy statement that suggests the veteran 
suffered a "nervous attack" in service.  The veteran and 
his service buddy are competent to describe symptoms, but as 
laypersons they are not competent to testify to a medical 
diagnosis or etiology.  See, Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Since there is no medical evidence linking 
the veteran's anxiety disorder to his military service, 
service connection for a generalized anxiety disorder is not 
warranted. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).

III.  Service connection for PTSD.

The Board notes that eligibility for a PTSD service 
connection award requires: (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed inservice 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (2002) (as 
amended, 64 Fed. Reg. 32808, June 18, 1999).  As amended, 
section 3.304(f) provides that if the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. See also 38 
U.S.C.A. § 1154(b) (West 2002).

In deciding this appeal, the Board will apply the amended 
version of section 3.304(f) cited above as this version is 
clearly more favorable to the appellant's claim.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991) (where law or 
regulation is amended while a case is pending, the version 
most favorable to the veteran will apply).  The amended 
version of section 3.304(f) removed the requirement of a 
"clear" diagnosis of PTSD and replaced it with the specific 
criteria that a PTSD diagnosis must be established in 
accordance with 38 C.F.R. 4.125(a), which mandates that for 
VA purposes, all mental disorder diagnoses must conform to 
the fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM- 
IV).

The Board's interpretation that the amended version of 38 
C.F.R. § 3.304(f) is a liberalizing change in the law is 
premised on a precedent decision of the Court. In the case of 
Cohen v. Brown, 10 Vet. App. 128 (1997), the Court took 
judicial notice of the mental health profession's adoption of 
the DSM-IV in May 1994 (first printing) and its more 
liberalizing standards to establish a diagnosis of PTSD, 
specifically, a change from an objective "would evoke . . . 
in almost anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD, to a subjective standard - would 
a person's exposure to a traumatic event and response 
involving intense fear, helplessness, or horror. Hence, the 
Court noted that a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone." Cohen, 10 Vet. App. 128, 140- 41 
(1997).

The interpretation that the revised version of 38 C.F.R. § 
3.304(f) is more favorable is reinforced by two additional 
points: (1) the Court's view that the "clear diagnosis" 
standard set forth under the old version of section 3.304(f) 
should be an "unequivocal" one, Cohen, 10 Vet. App. at 139, 
which in the Board's view reflects a more stringent hurdle 
for the claimant to overcome, and (2) the fact that the June 
1999 amendments to 38 C.F.R. § 3.304(f) were made 
retroactively effective to the date of the Court's decision 
in Cohen, March 7, 1997, reflecting the Department's view 
that the holding in that decision liberalized the criteria to 
establish service connection for PTSD.  

The first of the criteria that must be met to grant service 
connection for PTSD is that of medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a), i.e., 
a diagnosis of the disability in conformance with DSM-IV.  
Here, the record does not establish such a diagnosis.  The 
veteran's service medical records are completely negative for 
any diagnosis of PTSD or complaints of PTSD or any other 
psychiatric disability.  VA outpatient treatment notes dated 
from 1991 to 2002 do not indicate a diagnosis of PTSD.  The 
VA examination reports from January 1993 and March 1999 
indicate a diagnosis of generalized anxiety disorder and make 
no mention of a diagnosis of PTSD.

The veteran underwent a VA examination specifically for PTSD 
in August 2002.   The examiner noted that the veteran did not 
report intrusive, distressing persistent thoughts about 
traumatic combat experience in Korea.  The veteran did 
complain about being anxious, having trouble sleeping, and 
that he was irritable.  The examiner noted that the veteran's 
memories about his experiences in Korea are not interfering 
with his daily living activities.  The veteran was able to 
describe his experiences in Korea without appearing anxious, 
distressed or depressed.  The veteran did not indicate 
feeling intense fear, helplessness, or horror at the time 
when he experienced the events in Korea.  During the 
examination, the veteran was appropriately dressed and had 
adequate hygiene.  He was alert, fully aware, and in contact 
with reality.  There were no tics, involuntary movements or 
tremors.  The veteran's thoughts were logical and coherent 
and there was no looseness of association or disorganized 
speech.  There was no evidence of hallucinations, no phobias, 
no obsessions, and no suicidal ideation.  There was no 
evidence of persistent, intrusive, distressing thoughts about 
traumatic experiences in combat.  His mood was anxious and 
his memory intact.  He had good judgment and fair insight.  
Based on this examination and the review of the claims 
folder, the examiner stated that he was unable to diagnose 
the veteran with PTSD in accordance with the DSM-IV criteria.  
The lack of intrusive thoughts, the lack of feelings of fear, 
helplessness or horror at the time he was experiencing events 
in service, and the inability to identify a definite extreme 
traumatic stressor all led the examiner to conclude that the 
veteran's psychiatric disability did not meet the criteria 
for PTSD.  The examiner did diagnose the veteran with 
generalized anxiety disorder.

Based on the above, the Board finds a clear preponderance of 
the evidence against a finding that the veteran has PTSD, 
diagnosed in accordance with DSM-IV, that is related to his 
active service.  Accordingly, service connection for PTSD is 
not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303, 3.304(f), 4.125 (2003).

IV.  Whether the appellant has a dependent spouse for 
purposes of determining basic eligibility for pension. 

The veteran is still married to his wife and does not contend 
otherwise.  Instead, he states that her income should not be 
counted for VA pension purposes because they live separately, 
they are estranged, and he does not make any reasonable 
contribution to her support.

A veteran's annual income for pension purposes includes his 
annual income, and the annual income of his spouse.  
38 C.F.R. § 3.23(d)(4) (2003).  A veteran's spouse who 
resides apart from the veteran and is estranged from the 
veteran may not be considered the veteran's dependent for VA 
pension purposes unless the spouse receives reasonable 
support contributions from the veteran.  38 C.F.R. 
§ 3.23(d)(1) (2003).  For the purpose of determining 
entitlement to pension, a person shall be considered as 
living with his or her spouse even though they reside apart, 
unless they are estranged.  38 C.F.R. § 3.60 (2003).

The definition of "estrange" is "to remove from an 
accustomed place or relation; put at a distance, especially a 
psychological distance" or "to alienate the affections of; 
make hostile or unsympathetic".  American Heritage 
Dictionary, New College Edition (1976) at 449.

The RO field visit conducted in August 2002 revealed that the 
veteran and his wife live apart within the same building.  
The veteran lives by himself in an apartment on the 3rd 
floor, while his wife and son live on the 2nd floor of the 
same building.  The veteran pays his wife $200 a month in 
rent from an income of $274 a month.  None of the veteran's 
neighbors were able to verify the nature of the marriage and 
the state of the veteran's current relationship with his 
wife.  The veteran's wife stated that they were estranged but 
had kept the matter private.  The veteran and his wife both 
stated that they had lived apart like this for 25 years.

There is evidence in the file, however, that suggests the 
veteran and his wife are not estranged.  A VA social worker's 
treatment note dated July 8, 1999 indicates that the 
veteran's wife was very worried about the veteran and was 
concerned for his health and condition.  She indicated that 
she had considered divorce but was worried because he had a 
low income.  According to a social and discharge planning 
assessment, dated May 24, 2002, the veteran and his wife live 
apart, but have a "friendly relationship".

The Board finds that these facts do not support a finding 
that the veteran and his wife are estranged.  There is 
evidence that his wife cares about him and his well being, 
and the veteran himself has described his relationship with 
his wife as "friendly".  The Board notes that even if the 
veteran and his wife were estranged, the $200 a month payment 
would be considered a reasonable support payment to his wife, 
especially in light of his limited income of $274 a month.

Since the veteran and his wife are not estranged, her income 
should be counted for VA pension purposes.  The veteran has 
not submitted any income statement regarding his wife's 
income, and the wife has refused to reveal her income when 
asked during the home visit by the RO investigator. 
Therefore, the veteran does not meet the basic eligibility 
requirement for pension benefits.  38 U.S.C.A. § 1521(West 
2002).


ORDER

Entitlement to service connection for an acquired psychiatric 
disability, to include PTSD, is denied.

The appellant has a dependent spouse for purposes of 
determining basic eligibility for pension, and to this 
extent, his appeal is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



